Case 3:17-cv-00146-SDD-RLB Document 27 11/29/18 Page 1of2

UNITED STATES DISTRICT COURT

FOR THE MIDDLE DISTRICT OF LOUISIANA

CARA OETJENS CIVIL ACTION NO. 3:17-cv-00146
VERSUS JUDGE SHELLY D. DICK

BJ’S RESTAURANT OPERATIONS MAGISTRATE JUDGE

COMPANY and BJ’S RESTAURANT, RICHARD BOURGEOIS

INC,

JOINT NOTICE OF SETTLEMENT
NOW INTO COURT, through the undersigned counsel, comes plaintiff, CARA
OETJENS, and BJ’s Restaurant Operations Company and BJ’s Restaurant, Inc. who, in
accordance with Rule 16 of the local rule of Middle District, hereby notify the court that a full and
final compromise has been reached between the parties to the instant litigation. In accordance with
Local Rule 16 this joint notice is signed by counsel for plaintiff. A proposed order of dismissal has

also been submitted.

RESPECTFULLY SUBMITTED,

/s/ Scott M. Hawkins

Scott M. Hawkins LSBA 27498
4980 Bluebonnet Boulevard, Suite A
Baton Rouge, Louisiana 70809
225-935-2222 (tel)

225-319-5996 (fax)
scott(@hawkinsoetjens.com

Counsel for Cara Oetjens

 

Page 1 of 2
Case 3:17-cv-00146-SDD-RLB Document 27 11/29/18 Page 2 of 2

UNITED STATES DISTRICT COURT

FOR THE MIDDLE DISTRICT OF LOUISIANA

CARA OETJENS CIVIL ACTION NO. 3:17-cv-00146
VERSUS JUDGE SHELLY D. DICK
BJ’S RESTAURANT OPERATIONS MAGISTRATE JUDGE
COMPANY and BJ’S RESTAURANT, RICHARD BOURGEOIS
INC.
CERTIFICATE OF SERVICE

 

I, the undersigned, do hereby certify that I have served this day a copy of the Notice of
Settlement to:

Mr. G. Austin Love

THE DILL FIRM

825 Lafayette Street
Lafayette, Louisiana 70502

by operation of the court’s electronic filing system and by U.S. Mail, postage prepaid and properly
addressed.

Baton Rouge, Louisiana this 26" day of November 2018.
RESPECTFULLY SUBMITTED,

/s/ Scott M. Hawkins

Scott M. Hawkins LSBA 27498
4980 Bluebonnet Boulevard, Suite A
Baton Rouge, Louisiana 70809
225-935-2222 (tel)

225-319-5996 (fax)
scott@hawkinsoetjens.com

Counsel for Cara Oetjens

Page 2 of 2
